GEWIN, Circuit Judge
(concurring specially).
I concur in the result reached. In my opinion neither the complaint nor the proof sustain federal jurisdiction. If the principles affirmed in Brewer et al. v. Hoxie School Board District, etc. et al., 8-Cir., 1956, 238 F.2d 91, could be sustained when measured by Collins et al. v. Hardy-man et al., 341 U.S. 651, 71 S.Ct. 937, 95 L.Ed. 1253, it is my opinion that federal jurisdiction could not be sustained under the Brewer case. On the question of diversity the instant case is clearly distinguishable from our recent case of Congress of Racial Equality et al. v. Douglas,. *645 Cir., 1963, 318 F.2d 95, wherein it was held:
€4
“Jurisdiction was vested in the district court by way of 28 U.S.C. § 1332, diversity of citizenship, the Congress of Racial Equality being incorporated in the state of New York, and all plaintiffs being citizens of the state of Mississippi.”
I would emphasize the statement contained in the opinion of the majority, “Moreover, this unusual federal action is in an area that is essentially one of State responsibility — the preservation of public order; * * * ”, but I would not limit the State to breach of peace statutes in the choice and enforcement of a remedy. The circumstances revealed by the record in this case may authorize action under statutes other than “breach of peace statutes”. As stated in Collins v. Hardyman, “[Louisiana] courts are open to plaintiffs and its laws offer redress for their injury and vindication for their rights.”
In my judgment, the record does not support the statement in the majority opinion that “ * * * the whole object of the demonstration was to secure equal protection of the laws for all.” More than a mere demonstration took place. In the circumstances here present, municipal officials, police officers and others charged with the preservation of law and order must have the assistance of the courts, and this case is an example where state court action is highly appropriate. Once State Court jurisdiction has been invoked, Federal Courts should abstain from taking action, even if Federally protected rights become involved ultimately. Burford v. Sun Oil Company, 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424.